            Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 1 of 7 - Page ID#: 528




                        r{lhn   S&runsffi                           Øavid fla dlan d, Qøeordør

             326 Southland Drive,   lexington, Ky 40503 g59-271-6969        Fax 859-278-0218



            August 22,2018

             Re: Clarence Michel, Jr.

             Honorable Judge Karen K. caldwell of the u.s. District court,

            Eastern District of Kentucky, Lexington, Kentucky

            This letter is a letter of character regarding clarence Michel, Jr.

            My name is David Hadland. I am the Recorder at the Oleika Shriners and a
            Manager at the Red Mile Racetrack. I have known CJ Michel for around 2 years.                 I

            had heard about "this guy CJ" through our leadership at Shriners. They said that he
            had a "huge heart and was responsible for funding our Shrine Circus not once, but
            multiple times," That's a notable achievement. lfound out later, notthrough CJ,
            because he didn't brag about his giving, that he was helping countless people who
            were struggling along with his generosity to kids and their families, He cares about
            others more than himself.

            Last week, I heard about cJ being picked up by  the police and brought to
            detention. I then heard that he had entered a guilty plea and was facing time in
            jail. I wasn't alone in hearing the bad news. Now everyone knows that CJ Michel
            broke the law' The shame he and his family feel now must be unbearable. His wife
            and young children are already paying for his crimes in theirschools and
            community.

            I am aware of   the events regarding CJ's guilty plea, and I arn aware of what has
            transpired' I truly believe that CJ has already suffered extensively for his actions.
            He has lost credibility in the public eye, and I believe he is truly despondent
            regarding what he has put his family through. He has a good family. CJ's wife and
            children are certainly not deserving of what they have been through.


                                                                                        EXHIBIT C

 Ben Reed       Roymond Canterherry      Dennis Gombrell        Jerry Riley          teff Morcum     Ken Dougherty
Potentote         Chiel Rabban          Assr'stont Rabbøn   Hìgh Priest & Prophet   Orientøl Guide    Treosurer
            Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 2 of 7 - Page ID#: 529




                         r{km S&uürüËr$                           9a vid fladland, Qøeordør

            326 Southland Drive, lexington, Ky 40503 859-277-6869 Fax859-278-0218
            I believe that an extended prison term will serve as a tremendous hardship             for    his
            wife, who will bear the responsibility of trying to repay the costs of the court case
            and restitution. I believe that his young children will be tremendously adversely
            affected if he is required to go to prison.

            Because of the significant difficulties that will be faced by his family, who
            themselves were blameless in this crime, I would ask for you, the judge, to grant CJ
            the lowest possible sentence. I believe that the loss of respect in the community,
            as well as those freedoms that he was afforded prior to his felony conviction, has
            been devastating on CJ, realizing he will miss part of the years of watching his
            children grow into adults. He istrulysorryfor his actions and, quite frankly,          I


            cannot imagine that he will ever repeat any illegal activity.



            Thank you for your consideration.



            Sincerely,




            David Hadland
            Recorder
            Oleika Shriners




 Ben Reed        Røymond Canterberry    Dennis Gambrell       Jerry Riley          Jeff Marcum     Ken Dougherty
Potentate          Chiel Rdbban        AssÍstant Rabhon   High Priest & Prophet   Oriental GuÍde       Treasurer
          Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 3 of 7 - Page ID#: 530

                                             08/?ol20t8
  Re: ClarenceJ. Michel, Jr




  HonorableJudge Karen K. Caldwellof the U.S, District Court,
   Eastern District of Kentucky, Lexington, Kentucky


    This is a letter of character regarding Clarence J. Michel, Jr.


    My name Ís De¡tnis R. Garnbrell' I was first introduced to
                                                                 Mr. clarence J MichelJr., also known to me as cl, by my
 fríend and shriner, Brutus Metcalf, in 2013 at an oleika shrine/s
                                                                       rodeo fundräiser at the Kentucky Horse park. Mr.
 Michel was the title sponsor responsihle for providing the funding
                                                                         that allowed this event to comê to full fruition. t-te
 provided the same funding for this event evÊry year
                                                         it has been held. He has supported oleíka shrine Ternple events,
 the day to day operation of the Temple, and the transportation
                                                                     of Shriner's Hospitals for chíldren pat¡ents every year
 since becoming ínvolved with shríners' Hís donations
                                                           have been responsible for nnany children receiving transportat¡on
 to and frorn the Lexington Shrine/s orthopedics and Birth
                                                                Defects Hospital for children and the Cincinnatishriner,s
 Hospital for Children.                                                                                                        Burn


    A mutual friend approachecl rne in the sprìng of 2016 abot¡t leaving
                                                                          my employer, ð Toyota Motor Manufacturing
 company contractor in Georgetown, Kentucky, to begin
                                                           workÍng with Mr. and Mrs. Michelto start a new electr¡cal
 contrad¡ng compeny based in Danville, Kentucky. ln the fall
                                                               of 2016, I made the trãnsit¡Ðn and began working with
                                                                                                                        cJ
 and Jaíme Michei' Mr' Michel has always been very
                                                      fair and understanding with allemployees. For example, my father
 becarne terminally ill early in 2ot7 and eventually passed
                                                             away that December- Mr. Michel was verìl suppor.tive
 step of the wey' He c¡lled to check on us nearly every day                                                         €very
                                                             and was there for me at the funeral. r feÍt he genuinery hurt
 with me' I have witnessed him do this for another employee
                                                               who also rost his father and one who went through the
 pregnency and birth of her son, He goes above
                                                 and beyond anything thät rnãy be required of an employer
 around him.                                                                                                  for those

  I understand that some mistakes have been made
                                                        in busíness with people Mr. Michel had trusted in the past,
sure he will do what ìs required to put things right- t have                                                           and t.fi
                                                              witnessed the devastating effect this sítuation has had on
credibility' his family, and all those around him. He ¡s truly remorseful                                                  his
                                                                           for his acfions and r do not see hinr repeating
them' I only know cJ Míchel as a stand-up guy, who will
                                                            do anything for his family and those in need. I am glad
had the opportunity to work with cJ, and r arn most proud                                                            to have
                                                               to call him my friend.
Thank you for your consideration in this rnatter.




öä'tuw
Dennis 6arnbrell

Business Deveropment Månager/ Lead Estimator,
                                              Micher Erectr¡c LLc
Assistant Rabban, Oteika Shrine Temple



cc.file
Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 4 of 7 - Page ID#: 531




                                                                                        August 20,2018
  Hon. Judge Karen K. Caldwell
  U.S. District Court
  Eastern Distric,t of Kentucky
  Lexington, KY40507:


  This is a character letter in referenoe to clarence J. Michel, Jr.
                                                                     {cJ Michel)


  I rnet Mr' Michel in spring 2011 when he had hearcl that t was interested
                                                                                in changing from my
  current employer. Mr. Michelwas looking for someone to take care
                                                                         of rris mowini because he
  was out of town so often. During the interuiew, he found out that lwas
                                                                             serving in-the military,
  and that I had just finished college at university of Kentucky. After
                                                                        only a 5-minute conversation,
  he hired me, I started with mowing and cleaning the poot, ùut, before
                                                                            long, I was taking care of
  the whole 40+ acres and his house.
  After working on his property, Mr. Michel had a job opening for electricians
                                                                                    in Harrodsburg, Ky.
  He offered rne a position on the job site to þetter myself, lïas on
                                                                           the job for about a year. But,
  once I came back frorn the job and had showed hirn how much more
                                                                              I had to offer, he offered
  rne a job in the office helping recruit electricians and other skilled
                                                                         trades.
  Now I have been working with Mr. Michelfor over 7 years, and I can
                                                                         honesily say it would be
  hard to find someone with a bigger heert- I have seen him give
                                                                    money and jobs to people just
  because they didn't have one or both. Many times, I have riatched him
                                                                            donate his time,
  possessions' or money to greet cau8es, like golf benefits
                                                            for children, music benefits for Multiple
 Sclerosis' and a benefit for a close friend's son who found out he has
                                                                          cancer. on top of these
 types of events. he has sponsored a circus in Garrard counly,
                                                                  l(y and dorrated additional
 rnoney' because he didn't want any child nol to be able to come, tf
                                                                       they couldn,t afford it. Mr,
 Michel also donated money to Kentucky State Trooper Brian
                                                                Ellis's widow and chitd at one of
 the shrine Roddos. Ever since I have been working for Mr. Michel,
                                                                        he has faithfulfy donated to
 lhe Shriners and sponsored the Shrine Rodeo.
       syre that he regrets the decisions that he was forced to make,
 | 3m                                                                    and I know that he is the
 kind of person that alwâys takes responsibility for his actions,
                                                                  f truly belÍeve that Mr. Michel is a
 great person, one who atways looks for the best in people.
                                                               He is a ireat ernployer and an evên
 better friend.



 Sincerely,




    rnes          Metcalf
 Human Resources/ Recruiter
 CJ Michel lndustríal Services
 (cell) 502-s89-4016
Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 5 of 7 - Page ID#: 532

                                                                         Di"k Fire 4
                                                                  artf- District II           \



Dear Karen K Caldwell,



       On behalf of the Camp Dick Fire & Rescue Department I am writing regarding Clarence J
Michel. Mr. Michel throughout the time has made monetary donations to our department.
With his donations to our nonprofit agency we have been fortunate to keep our annual
Christmas Toy Drive up and running. Many families have been blessed on Christmas due to the
help of Mr. Michel. The donations not only helped our annual Christmas toy drive but allowed
us to participate in the Angel Tree for the elderly at our local nursing home. Mr. Michel has
been a major part of our programs growing and has even taken out of his pocket to feed the
firefighters who were exhausted after a large fire. We greatly appreciate his donations and
support and look forward to continuing to work with Mr. Michel.



Thank you,

Tevis Graham, Fire Chief


'b      -4, i,-
P.O. Box 16

Bryantsville,   KY   40410
  Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 6 of 7 - Page ID#: 533



             GARRARD COUNTY SHERIFF                                                     garrcoshet@windstream. net

  TIM        15 Public Square, Suite 4
 DAVIS                                                                                        (85e) 7s2-35e1
SHERIFF      Lancaste4 Kentucky 4o444                                                         (8s9) 792-30s6
                                                                                              {859) 792-2570   Fax




   Judge Caldwell,

          I am writing in reference to Clarence Michel Jr.. Mr. Michel has become an excellent
   community partner and resource to all Garrard Countians since his residency in Garrard County
   severalyears ago. I have come to know Mr. Michel personally overthe last ten years or so. Mr.
   Michel has been personally and financially involved in many of our youth and community
   projects. The Michel family has fed meals to numerous families each Thanksgiving and
   Christmas for years now through our Youth Services Center in our school district. The Michel
  family has financially supported youth, middle school, and high school athletic programs on a
  yearly basis for many years. Mr. Michel has provided off duty jobs for my deputies when
   possible to help them and their families. I know these things not because l've been told rather
   because I have been the one to ask for this support or have been asked by the family where and
  how they could help. We are a small community with very little commercial or industrial
  revenues, we rely on individuals such as the Michel family to keep our programs operating. The
  Michel family has supported the KY Sheriff's Boys and Girls Ranch, the Shriners Rodeo, and the
  Garrard County Fair. The Michelfamily also provided the fundingto bring Kids and Pros to
  central Kentucky which benefitted hundreds of central Kentucky youth. The Michel Family has
  been a blessing to Garrard County as well as the Commonwealth of Kentucky. I understand Mr.
  Michel's current situation as he has humbled himself and talked to me personally about his
  charges. I feel that he is truly remorseful and will do his best to repay his infractions. I gladly
  offer any assistance to you and the Courtsto ensure his success in doing so. I humbly askfor
  your consideration of probation in his case. I appreciate your time in reading this and your
  consideration of my request.

                                                               Sincerely,


                                                                             /
                                                                  *
                                                                       Tim C. Davis

                                                                       Sheriff, Garrard County




      Pnlop IN CoMMUNITv, PRIDE IN CouNTRy,                 PRTDE IN    L;tw Er.¡ronceMENT
      Case: 5:18-cr-00084-KKC Doc #: 52-3 Filed: 05/16/19 Page: 7 of 7 - Page ID#: 534
                                                         Phone: 859.792.224L
                                 308 W. Maple Ave.
                                                         ext.240
                                 Suite   1
                                                         Fax: 859.792.3341
                                 Lancaster, KY 40444
                                                         Dog_33@hotmail.com



         Carrard       Cou   nty Parks and Recreation




To whom it may concem,




              Hi, my name is Kevin Crutchfield. I am the Parks and Recreation Director in Garrard
County. I am reaching out to you on behalf of CJ Michel.

        Part of my job description requires me to reach out to my community to raise money for our youth
programs such as; sport programs, playground equipment and any other activities that involve our youth. I
have sent a donation packet to Mr. Michel and received a donation of $750.00 for our youth. Before
receiving the donation, I had met Mr. Michel only once and spoke with him for a few moments. He is very
passionate about our youth and development of our community.

       In closing I hope in writing this letter to you it shows that Mr. Michel is a man whom takes pride in
helping others as well as his community.




                                                                                                    S




                                                                                         Kevin Crutchfield
                                                               Garrard County Parks and Recreation Director
